ICJ_017_MinquiersEcrehos_FRA_GBR_1952-06-26_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES MINQUIERS
ET DES ECREHOUS

(ROYAUME-UNI / FRANCE)
ORDONNANCE DU 26 JUIN 1952

1952

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

THE MINQUIERS
AND ECREHOS CASE

(UNITED KINGDOM / FRANCE)
ORDER OF JUNE 26th, 1952
La présente ordonnance doit étre citée comme suit :

« Affaire des Minquiers et des Écréhous,
Ordonnance du 26 juin 1952: C.I. J. Recueil 1952, p. 25.»

This Order should be cited as follows:

“The Minquiers and Ecrehos case,
Order of June 26th, 1952: I.C.J. Reports 1952, p. 25.”

 

N° de vente: 88
Sales number

 

 

 
26 JUIN 1952

ORDONNANCE

AFFAIRE DES MINQUIERS ET DES ECREHOUS
(ROYAUME-UNI / FRANCE)

THE MINQUIERS AND ECREHOS CASE
(UNITED KINGDOM / FRANCE)

JUNE 26th, 1952

ORDER
25

INTERNATIONAL COURT OF JUSTICE

YEAR 1952

June 26th, 1952

THE MINQUIERS
AND ECREHOS CASE
(UNITED KINGDOM / FRANCE)

ORDER

The International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

Makes the following Order :

Having regard to the Special Agreement concluded on Decem-
ber 29th, 1950, between the Government of the French Republic
and the Government of the United Kingdom of Great Britain and
Northern Ireland, concerning the Minquiers and Ecrehos case,

Having regard to the Order of January 15th, 1952, fixing the
time-limits for the filing of the Memorial and of the Counter-
Memorial in this case, and reserving the rest of the procedure for
further decision,

Having regard to the Counter-Memorial filed on June 6th, 1952,
that is to say, within the time-limit fixed,

Whereas the Agent for the Government of the United Kingdom
and the Agent for the Government of the French Republic have,
by letters respectively dated June 19th and June 23rd, 1952, made

4

1952
June 26th
General List :
No. 17
ORDER OF 26 VI 52 (MINQUIERS AND ECREHOS) 26

known their desire that the time-limit for the filing of the Reply
should be fixed for October 6th, 1952, and that a period of the
same length should be granted for the filing of the Rejoinder,

Whereas there is no objection to the adoption of the proposals
thus submitted,

THE CouRT

fixes October 6th, 1952, as the time-limit for the filing of the
Reply of the Government of the United Kingdom, and February 6th,
1953, as the time-limit for the filing of the Rejoinder of the Govern-
ment of the French Republic.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-sixth day of June,
one thousand nine hundred and fifty-two, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the French Republic and to the
Government of the United Kingdom of Great Britain and Northern
Ireland, respectively.

(Signed) J. G. GUERRERO,
Vice-President.

(Signed) E. HAMBRO,
Registrar.
